UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1386


In Re:   ANTHONY AUGUSTUS THOMAS,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (4:05-cr-00568-TLW-1; 4:07-cv-70063-TLW)


Submitted:   July 30, 2009                  Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Augustus Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Augustus Thomas, a federal prisoner, petitions

this court for a writ of mandamus, seeking an order compelling

the district court to rule on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion to vacate.         The district court dismissed Thomas’s

28   U.S.C.A.   § 2255   motion   on   April    24,    2009.     Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the mandamus petition as moot.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in   the   materials   before   us   and    argument    would    not   aid   the

decisional process.

                                                               PETITION DENIED




                                       2